Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-5, 9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Masbro in view of Heidel (US20050198756A1).
Regarding Claim 1, Masbro teaches an insert device comprising:
a body member having a cylindrical hollow shape (annotated Figure A)
an inner support structure (Annotated Figure A) positioned coaxially to the central axis of the body member (Annotated Figure A), the inner support structure including 
a hub (Annotated Figure A) and
a plurality of rods (Annotated Figure A) equally spaced around the hub (Annotated Figure A) and projecting radially from the outer surface of the hub connecting the hub with an inner surface of the body member (Annotated Figure A);
an arm member coupled to the hub (Annotated Figure B).
But does not Specifically teach a plurality of bands attached around the body member; and
However, Heidel does teach a similar structure, including a plurality of bands (18 and 22) attached around the body member (10) (See figure 2 of Heidel).  
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insert of Masbros to include a plurality of bands in order to secure the insert inside the item to be inserted into. (See Heidel Para [0024] “Furthermore, the cylindrical surface 16, lip 18 and fingers 22 are all dimensioned to entrap a tubular and cylindrical lint roller 28 on the lint roller support 12.”). 





    PNG
    media_image1.png
    741
    738
    media_image1.png
    Greyscale

Annotated Figure A (Image from NPL Masbro)

    PNG
    media_image2.png
    767
    698
    media_image2.png
    Greyscale

Annotated Figure B (Image from NPL Masbro)
Regarding Claim 2, Masbros as modified teaches all the limitations of claim 1 and in addition teaches wherein the inner support structure includes six identical rods (See annotated Figure A). But does not explicitly teach that these rods are square. 	However, Smith does teach a similar configuration that includes square rods (See 16 in Fig 4 of smith).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rods to be strictly square in order to provide a stiffer structure and to ensure the object to which the insert is inserted to be better supported without any dropping. 
Regarding Claim 3, Masbros as modified teaches all the limitations of claim 1 and in addition teaches wherein the inner support structure 15includes six identical plates (See Annotated figure A).
	Regarding Claim 4, Masbros as modified teaches all the limitations of claim 1 and in addition teaches wherein the inner support structure (Annotated Figure A) includes a top grip band (18) and a bottom grip band (22) attached to the body member. (Annotated Figure A)
	Regarding Claim 5, Masbros as modified teaches all the limitations of claim 1 and in addition teaches, Wherein the hub is a hollow cylinder configured to mount to the arm member (See Annotated Figure B). 
Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Masbro in view of Heidel (US20050198756A1) as modified in claim 1 and in further view of Smith (US20060009337A1).
	Regarding Claim 6, Masbros as modified teaches all the limitations of claim 4 but does not explicitly teach wherein the top grip band and the bottom grip band are hollow tubes. 
	However, Smith does teach a similar configuration wherein a top grip band and bottom grip band are hollow tubes (See annotated Figure C).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the bands of Masbros in view of those taught by smith in order to extend the contact area between the insert and the item the inserted is inserted into increasing the stability of the insert inside the object.


    PNG
    media_image3.png
    492
    524
    media_image3.png
    Greyscale

Annotated Figure C (Figure 2 of Smith)
	Regarding Claim 7, Masbros as modified teaches all the limitations of claim 6 wherein the top grip band cross-section is substantially semicircular (See Fig 4 of Smith).
Regarding Claim 8, Masbros as modified teaches all the limitations of claim 6 and in addition teaches wherein the top grip band cross-section is substantially semicircular (See Fig 4 of Smith).
Regarding Claim 9, Masbros as modified teaches all the limitations of claim 1 and in addition teaches wherein the arm member is made of polyvinyl chloride (See Annotated Figure B and “This set will work with 3/4” PVC pipe, please select another size if your PVC pipe is not 3/4”.A 3/4" PVC pipe will have 1-1/16" outer diameter,3/4" is not its diameter.”.
Claim(s) 10 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Masbro in view of Heidel (US20050198756A1) as modified in claim 1 and in further view of NPL TheKrakenMini. 

Regarding Claim 10, Masbros as modified teaches all the limitations of claim 1 and but does not explicitly teach wherein the arm member is a magnetic shaft. 
However, TheKrakenMini does teach a similar insert configuration wherein the arm member is a magnetic shaft. (TheKrakenMini NPL “The Kraken Mini Magnetic Cup Turner: STARFISH STAND with Mini Triton Rod, MAGNETIC Attachment, Quick Release Accessory”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the arm member to be a magnetic shaft to allow for easy insertion into a turner device or to allow for easy storage on a magnetic surface.
Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Masbro in view of Heidel (US20050198756A1) as modified in claim 1 and in further view of NPL FullofShine. 
Regarding Claim 11, Masbros as modified teaches all the limitations of claim 1 but does not explicitly teach a threaded rod 
However, FullofShine does teach a similar configuration, wherein an insert has an arm that is a threaded rod (See NPL, first image, rods have a threaded top for insertion into turner).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the arm of the insert to be a threaded rod in order to have a stable threaded connection to the turner and allow for more stable connection via the threaded connection, while also allowing for an easier removal. 

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Masbro in view of Heidel (US20050198756A1) as modified in claim 1 and in further view of NPL LFSUM. 
Regarding Claim 12, Masbro as modified teaches all the limitations of claim 1 but does not explicitly teach wherein the arm member is a wooden rod.
However, LFSUM does teach a similar configuration with wooden arm member (See LFSM NPL). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arm of the insert to be a wooden rod, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art and since LFSM teaches using a wooden material for the insert arm. The motivation for doing so would be economic purposes and aesthetic choices regarding the insert and arm.
Regarding Claim 13, Masbros as modified teaches all the limitations of claim 1 and further teaches wherein the arm member is a hollow shaft (See Masbro NPL first image wherein arm member is hollow shaft).
Regarding Claim 14, Masbros as modified teaches all the limitations of claim 1 and further teaches wherein the arm member is a cylindrical (See Annotated Figure B).
Regarding Claim 15, Masbros as modified teaches all the limitations of claim 1 but does not explicitly teach wherein the arm member is rectangular.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the arm to be rectangular, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be increasing the stiffness and sturdiness of the arm the rod and to help minimize the slack in the object the insert is to be inserted into. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Butts (US 20130205522 A1) Teaches an object with a similar structure as the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 22, 2022